Citation Nr: 0527776	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  01-09 168A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active service from April 1974 to October 
1975.

This appeal arises from a July 2001 rating decision by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for entitlement to service connection for 
left ear hearing loss.

As part of his 2001 substantive appeal, the veteran requested 
a personal hearing at the RO.  He cancelled the first 
scheduled hearing due to transportation issues and failed to 
report to a subsequent personal hearing scheduled for January 
2004.  Further, the Board notes that the veteran failed to 
appear for a Travel Board hearing in June 2005.  Therefore, 
the request for a Board hearing is considered withdrawn.  See 
38 C.F.R. § 20.704(c) (2005).  


FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2. The veteran does not have current left ear hearing loss 
disability for VA compensation purposes. 


CONCLUSION OF LAW

Left ear hearing loss was not incurred or aggravated during 
the veteran's active service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The regulations provide that impaired hearing shall be 
considered a disability for VA purposes when the auditory 
thresholds in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz are 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores are 94 
percent or less.  38 C.F.R. § 3.385.

The veteran experienced a history of noise exposure as he 
worked around tanks in 1974-75.  During training in 1974, a 
90 mm tank gun fired nearby resulting in hearing loss in the 
right ear.  However, an assessment of the veteran's service 
medical records reveals no hearing loss disability in the 
left ear within the meaning of VA regulation.  As a whole, 
the Board must find that the service medical records provide 
evidence against this claim. 

Moreover, an April 2001 VA audiology examination fails to 
reveal hearing loss disability in the left ear.  The examiner 
indicates that the veteran has "a mild high-frequency 
sensorineural hearing loss in the left ear."  However, his 
left ear hearing is still within normal range per 38 C.F.R. § 
3.385.  The audiogram showed pure tone thresholds, in 
decibels, as follows:

HERTZ

500
1000
2000
3000
4000
LEFT
25
25
20
20
30

Speech audiometry revealed speech recognition ability of 96% 
for the left ear.  Simply stated, while the veteran may have 
subjective difficulties with hearing his left ear, and his 
hearing in his left ear may not be as good as it once was 
when he was younger, his "hearing loss" does not meet the 
minimum standards of VA regulations.  In other works, hearing 
in the left ear is, essentially, within normal limits.  Post-
service medical records provide very negative evidence 
against this claim.   

In this case, test results do not demonstrate left ear 
hearing loss.  The Board notes that previous and subsequent 
VA audiology examinations confirm the absence of left ear 
hearing loss disability as defined by the regulation.  Absent 
evidence that the veteran currently has left ear hearing 
loss, service connection may not be established.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  The claim for service 
connection is denied.  

In connection with a separate claim for increased rating for 
service connection for the right ear, the RO obtained a VA 
audiological examination in February 2004 that includes left 
ear hearing test results.  Even so, the RO did not issue a 
supplemental statement of the case (SSOC) considering this 
evidence.  Pursuant to 38 C.F.R. § 19.31(b)(1), if the RO 
receives "additional pertinent evidence" after a statement 
of the case (SOC) has been issued and before the appeal is 
certified to the Board, the RO will furnish the appellant 
with an SSOC.  38 C.F.R. §§ 19.31(b)(1), 19.37(a).  However, 
an SSOC is not required when the additional evidence 
duplicates evidence previously discussed in a prior SOC or 
SSOC.  38 C.F.R. § 19.37(a).  This most recent evidence shows 
no left ear hearing disability, and is therefore duplicative 
of previous evidence. Consequently, no SSOC is required.  

Furthermore, per the reasoning of Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991), strict adherence to legal requirements 
is not necessary when no benefits flow to the veteran.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  38 C.F.R. § 20.1102.
The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letters dated in May 2001 
and July 2005, the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible to provide.  The Board also notes that the July 
2005 VCAA letter from the RO specifically asks the veteran to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004). 
Thus, the Board finds that the RO has provided all notice 
required by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Moreover, the Board emphasizes that the veteran has not made 
any showing or allegation that the timing of receipt of VCAA 
notice has prejudiced him in any way.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  
With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records, and 
several relevant medical examinations.  The veteran has not 
identified any private medical records relevant to the claims 
on appeal.  As there is no indication or allegation that 
additional relevant evidence remains outstanding, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Service connection for hearing loss in the left ear is 
denied. 


	                        
____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


